Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-487

IN RE RICHARD B. THOMPSON
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration No. 427659                                        DDN2020-D028

BEFORE: Easterly and Howard, Associate Judges, and Thompson, Senior Judge.

                                  ORDER
                           (FILED— September 29, 2022)

      On consideration of the accurate copy of the order from the state of New
Jersey disbarring Richard B. Thompson from the practice of law in that state; this
court’s July 18, 2022, order suspending Mr. Thompson pending resolution of this
matter and directing him to show cause why reciprocal discipline should not be
imposed, no response having been filed; Disciplinary Counsel’s motion to late file
the lodged statement regarding discipline; and the statement of Disciplinary
Counsel; and it appearing that Mr. Thompson filed his D.C. Bar R. XI, §14(g)
affidavit on August 8, 2022, it is

      ORDERED that Disciplinary Counsel’s motion for leave to late file the
statement regarding reciprocal discipline is granted and the lodged statement is filed.
It is

       FURTHER ORDERED that Richard B. Thompson is hereby disbarred from
the practice of law in the District of Columbia nunc pro tunc to July 18, 2022, the
day the interim suspension was imposed. See In re Sibley, 990 A.2d 483, 487-88
(D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption
of identical reciprocal discipline applies unless one of the exceptions is established).


                                   PER CURIAM